United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY, SCHOFIELD
BARRACKS POST OFFICE, Fort Shafter, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1910
Issued: March 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 15, 2011 appellant filed a timely appeal from an April 26, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
benefits effective May 9, 2010 on the grounds that he had no residuals or disability causally
related to his accepted employment-related injuries; and (2) whether appellant established that he
had any continuing disability or residuals relating to his accepted back condition after
May 9, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on February 5, 2002 appellant, then a 52-year-old motor vehicle
operator, sustained a lumbar strain as a result of lifting boxes at work. Appellant received
medical treatment from Dr. Linda J. Rowan, Board-certified in physical medicine and
rehabilitation. He was placed on the periodic rolls effective June 16, 2002 and has not returned
to work.
In a January 9, 2009 report, Dr. David R. Dawson, a Board-certified orthopedic surgeon,
examined appellant for a lower back work-related injury. He provided an accurate history of
injury that on February 5, 2002 appellant experienced sharp back pain when he moved a large
package. Dr. Dawson related that appellant underwent physical therapy and had taken Vicodin
for pain management over the last seven years. His pain was located in the lower back radiating
down the right leg to his foot and was aggravated by prolonged standing, sitting, walking and
increased activity in the morning, which prevented him from working. Appellant also
complained of significant depression. Upon examination, Dr. Dawson observed straight spine
alignment with no tilt to the left or right, no kyphosis and no paraspinal spasms present. Range
of motion of the knee in flexion and lateral bend to the left and to the right was restricted with
pain. Straight leg raise testing was positive on the right with pain in the back at 70 degrees and
normal on the left without pain in the back or thigh or leg. Dr. Dawson noted that a 2005 lumbar
magnetic resonance imaging (MRI) scan revealed mild disc bulging at the L4-5 level and mild
degenerative facet changes. He diagnosed lower back work-related injury, chronic lower back
pain, probable right L4-5 radiculopathy, and history of depression related to injury. Dr. Dawson
opined that appellant’s findings may be related to neuroforaminal stenosis, aggravated by a
bulging disc and referred him for a lumbar computerized tomography (CT) scan.
In a January 12, 2009 report, Dr. Dawson noted that he examined appellant following a
CT scan of the lumbar spine and observed no change in symptoms. His examination findings
were similar to the January 9, 2009 examination findings. Dr. Dawson reviewed the lumbar
spine CT scan and observed multilevel disc bulging most notable at the L3-4 and L4-5 and facet
degenerative changes at L3-4, L4-5 and L5-S1 that impact the neuroforaminal at the L3-4 level
on the right. He diagnosed lower back work-related injury, chronic lower back pain, probable
right L4 radiculopathy and a history of depression related to the injury. Dr. Dawson stated that
appellant had made no significant progress towards returning to work over the past six years and
would require chronic pain management if he was to return to a more functional level. He
requested authorization for three lumbar epidural steroid injections and chronic pain
management.
Appellant underwent epidural steroid injections in March. In a May 8, 2009 clinical note,
Dr. Dawson stated that appellant underwent a series of three epidural steroid injections and did
not want to pursue further treatment. He referred appellant to a chronic pain management group.
In a July 24, 2009 report, Dr. Hui Wang, Board-certified in physical medicine and
rehabilitation, examined appellant for chronic lower back pain secondary to a work injury with
right lower extremity involvement. He provided an accurate history of injury regarding the
February 5, 2002 work injury. Dr. Wang observed that a January 2009 MRI scan showed facet
degeneration most predominantly at L4-5 and L3-S1. Upon examination, he observed lumbar

2

range of motion forward flexion to about 40 degrees and extension to about 5 degrees. The pain
was mainly in the lower lumbar to the right sacroiliac (SI) joint and the distal area. Motor
strength was 5/5 while sitting and hip flexion, knee extension, abduction and adduction, were
5/5. Dr. Wang stated that appellant could sit daily but only stand for one hour. He diagnosed
chronic lower back pain from work injury, lumbar disc disease with right radiculopathy,
lumbosacral muscular strain and history of depression.
In an August 19, 2009 consultation report, Dr. Frederick W. Silver, a Board-certified
surgeon, reviewed Dr. Dawson’s January 12, 2009 report and noted diagnoses of lower back
work-related injury, chronic lower back pain, probable right L4 radiculopathy, and history of
depression related to the injury. A lumbar spine CT scan revealed multilevel disc bulging,
particularly at L3-4 and L4-5, as well as facet degenerative changes in the lumbar spine that
impacted on the neural foramina at L3-4 on the right. Dr. Silver reviewed appellant’s history and
conducted an examination. He opined that appellant had developed a chronic pain syndrome
characterized by a strong disability belief system, a pain and somatic focus, and a reliance on
medication for pain management. Dr. Silver stated that there appeared to be mild depression,
which may be associated with perceived loss of function. He concluded that appellant had pain
disorder with psychological factors and a general medical condition and probable depression, not
otherwise specified, likely related at some level to his industrial injury and loss of functioning.
On January 29, 2010 OWCP referred appellant, together with a statement of accepted
facts, to Dr. George Harper, a Board-certified orthopedic surgeon, for a second opinion medical
examination. In a March 12, 2010 report, Dr. Harper provided an accurate history of injury that
on February 5, 2002 appellant developed low back pain when he lifted some boxes at work. He
reviewed appellant’s history and medical records. Upon examination, Dr. Harper observed range
of motion forward flexion to about 20 degrees and extension to 10 degrees. On palpation of the
lumbar spine, he did not notice any real tenderness in the lumbar paravertebral muscles, tightness
or guarding and no spasm. Dr. Harper noted that appellant was a little tender in the midline
lumbosacral area and L4-5 and exquisitely tender around the superior aspect of his right
sacroiliac joint. Seated straight leg raise test was negative on the left and positive for pain at 90
degrees on the right. Dr. Harper diagnosed resolved lumbar strain with coexisting mild lumbar
degenerative disc disease L4-5 and L5-S1 and subjective radiculitis without objective evidence
of nerve root injury. He opined that the conditions related to the injury of lumbar sprain had
long since resolved on a more probable than not basis. Dr. Harper explained that any sprain
would have resolved itself within six months of the time of injury. He noted that appellant’s
MRI scan over several years showed mild progress which would be a natural progression of the
aging process. Dr. Harper concluded that there was no objective clinical evidence to support
appellant’s subjective complaint of low back pain and that he was able to return to work as a
motor vehicle operator with restrictions related to his degenerative disc disease, not his workrelated lumbar sprain. He stated that, although appellant had no evidence on physical
examination to support his subjective complaints of low back pain, appellant’s radiographic
findings supported his subjective complaints for the nonaccepted condition of degenerative disc
disease.
On April 8, 2010 OWCP issued a notice of proposed termination of appellant’s disability
compensation and medical benefits based on Dr. Harper’s March 12, 2010 medical report. It
found that Dr. Harper’s report established that appellant’s back condition had resolved and that

3

he no longer had any disability or residuals of his accepted back injury. Appellant was advised
that he had 30 days to submit additional evidence in response to the proposed termination. No
additional evidence was received.
In a decision dated May 7, 2010, OWCP finalized appellant’s termination for medical
and wage-loss compensation benefits effective May 9, 2010 based on the report of Dr. Harper.
On May 7, 2010 appellant requested an oral hearing. He stated that he sought legal
assistance and was advised to be examined by Dr. Linda Rowan who rated appellant as reaching
maximum medical rehabilitation.
In a January 24, 2011 letter, Howard L. Graham, appellant’s counsel, contended that the
September 12, 2002 statement of accepted facts (SOAF) was deficient because there was
insufficient description of the mechanism of injury for the second opinion examiner to visualize
the February 5, 2002 injury event in violation of FECA’s Procedure Manual 2.809.5(f). He
further alleged that Dr. Harper’s March 12, 2010 medical report failed to explain how appellant’s
present back condition was not related to appellant’s accepted injury when the 2009 CT scan
supported that appellant continued to suffer from a back condition. Mr. Graham stated that
Dr. Harper failed to explain why the accepted condition, which still existed, was no longer a
residual of the accepted injury. He also contended that OWCP asked leading questions of
Dr. Harper.
On January 28, 2011 a telephone hearing was held and appellant’s counsel was present.
Appellant related that he worked as a motor vehicle operator for the employing establishment
and his job duties included loading and unloading vehicles and lifting heavy boxes. He stated
that he could not do those tasks today because it required lifting, walking up and down stairs, and
driving, which caused him back pain. Appellant reviewed the various physicians that he
received medical treatment from. His counsel alleged that Dr. Harper failed to provide medical
rationale explaining why appellant’s current back condition was related to aging and not his
accepted back injury. Counsel contended that OWCP also ignored Dr. Silva’s report that
appellant suffered from chronic pain syndrome and should have referred appellant to a referee
physician.
In a November 15, 2010 clinical note, Dr. John M. Blair, a Board-certified orthopedic
surgeon, noted that he examined appellant for longstanding back and right leg pain. He related
that back pain was at 80 percent and leg pain at 20 percent with associated numbness, pins and
needles. Examination of appellant’s back revealed full range of motion with aggravation of pain
and excellent strength throughout the lower extremities. Straight leg raise testing was
provocative of radicular leg pain on the right side. No deformity or evidence of instability was
noted. Dr. Blair diagnosed lumbar stenosis, lumbar radiculopathy and lumbar spine degenerative
disc disease. He recommended appellant undergo another MRI scan as the previous MRI scan
was over five years old.
In a November 27, 2010 lumbar MRI scan, Dr. Barbara A. Blankenship, a Board-certified
diagnostic radiologist, noted a history of back pain with right-sided radiculopathy. She observed
a diffuse posterior disc bulge with disc material extending into the inferior aspects of both neural
foramen, left greater than right and moderate bilateral facet hypertrophy. Dr. Blankenship stated

4

that the bone marrow signal was within normal limits and noted mild dehydration of disc spaces
at L2-S1. She diagnosed mild degenerative disc disease with most marked findings at L4-5.
In a December 8, 2010 clinical note, Dr. Blair noted appellant’s complaints of ongoing
back and leg pain radiating down to the foot and ankle. He related that the pain was aggravated
with bending, lifting, sitting or standing. Dr. Blair reviewed a November 23, 2010 MRI scan
which revealed moderate central canal narrowing at the L4-5 level related to facet arthropathy
and degenerative changes at L5-S1. He diagnosed lumbar stenosis, lumbar radiculopathy and
lumbar spine degenerative disc disease. Dr. Blair stated that appellant functioned relatively well
as long as he used up to three tablets of Vicodin per day and explained that this was not an
unreasonable quantity for chronic pain management.
By decision dated April 26, 2011, an OWCP hearing representative affirmed the May 7,
2010 decision terminating appellant’s compensation based on Dr. Harper’s March 12, 2010
medical report. It found that Dr. Harper’s report represented the weight of medical evidence of
the record to establish that appellant no longer had any disability or residuals causally related to
his accepted back injury. The hearing representative pointed out that Dr. Harper provided an
accurate history of injury and found that the questions were not sufficiently leading to invalidate
the second opinion report.
LEGAL PRECEDENT -- ISSUE 1
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.2 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.3 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.5 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.6
ANALYSIS -- ISSUE 1
OWCP accepted that on February 5, 2002 appellant sustained a lumbar strain as a result
of lifting boxes at work. Appellant received disability compensation and has not returned to
work. In a decision dated May 7, 2010, OWCP finalized its April 8, 2010 preliminary decision
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
6

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., supra note 5.

5

to terminate appellant’s benefits finding that the medical evidence demonstrated that he no
longer had any residuals or disability causally related to his accepted injury. By decision dated
April 26, 2011, OWCP’s hearing representative affirmed the May 7, 2010 termination decision
based on the March 12, 2010 report of Dr. Harper who found that appellant no longer had
residuals or disability related to his accepted back condition. The Board finds that OWCP met
its burden of proof to terminate appellant’s medical benefits for his accepted back injury as the
medical evidence of record failed to establish that appellant had any continuing disability or
residuals relating to his accepted back condition.
OWCP terminated appellant’s compensation benefits based on the March 12, 2010
second opinion report of Dr. Harper who provided an accurate history of injury and reviewed
appellant’s medical records. Dr. Harper conducted an examination and diagnosed resolved
lumbar strain with coexisting mild lumbar degenerative disc disease and subjective radiculitis
without objective evidence of nerve root injury. He found no objective clinical evidence to
support appellant’s subjective complaint of low back pain and authorized appellant to return to
work as a motor vehicle operator with restrictions related to his degenerative disc disease.
Dr. Harper concluded that the conditions related to appellant’s lumbar sprain injury had long
since resolved and explained that any sprain would have resolved within six months time of the
injury. He opined that appellant’s worsening back condition was the natural progression of the
aging process and not related to his accepted lumbar sprain condition.
The Board finds that this report is sufficiently detailed and well reasoned to constitute the
weight of the medical opinion evidence.7 Dr. Harper reviewed appellant’s factual and medical
history and provided findings on physical examination. While he explained that appellant’s
physical examination did not support his subjective complaints, he did find that the radiologic
findings relative to appellant’s nonaccepted degenerative aging process supported appellant’s
subjective complaints of pain. Dr. Harper responded to specific questions from OWCP and
opined that appellant’s employment-related conditions had resolved with no residuals or
disability causally related to the accepted back injury.
Appellant submitted various reports from treating physicians to support his claim. While
these physicians noted various diagnoses of degenerative lumbar conditions, depression and
chronic pain syndrome, none of appellant’s treating physicians provided any medical rationale to
relate these conditions to appellant’s accepted injury.
Dr. Dawson provided an accurate history of injury, reviewed appellant’s medical records,
and provided findings on examination. He diagnosed lower back work-related injury, chronic
lower back pain, probative right L4-5 radiculopathy and history of depression related to injury.
Although Dr. Dawson refers to a lower back work-related injury, he does not offer any
rationalized medical explanation regarding how appellant’s current back symptoms were
causally related to his accepted work-related injury. He did not relate a medical history, or
radiologic findings to support a conclusion that any of his current diagnoses were caused by the

7

See S.P., Docket No. 11-1323 (issued January 24, 2012).

6

accepted injury. Medical evidence that states a conclusion but does not offer any rationalized
medical explanation regarding causal relationship is of limited probative value.8
Similarly, Dr. Wang also diagnosed chronic lower back pain from work injury but did not
provide any medical rationale to support this conclusion. Accordingly, the Board finds that his
report is also insufficient to establish appellant’s claim.
Appellant also submitted a report by Dr. Silver who reviewed Dr. Dawson’s reports and
diagnosed lower back work-related injury, chronic lower back pain, probable right L4
radiculopathy and history of depression related to the injury. He stated that appellant had a pain
disorder with psychological factors and a general medical condition likely related at some level
to his industrial injury and loss of functioning. Dr. Silver’s opinion that appellant’s condition
was “likely related” to his work injury is speculative in nature. Because medical opinions that
are speculative or equivocal in character are of diminished probative value, his report also fails to
support appellant’s continuing employment-related disability.9
On appeal, appellant alleges that OWCP failed to consider the reports of Dr. Linda J.
Rowan who treated him for his original injury in 2002 and opined that appellant had reached
maximum rehabilitation. He stated that Dr. Harper only examined him for 15 minutes whereas
Dr. Rowan performed the most testing and research of all his physicians. The Board notes,
however, that Dr. Rowan last examined appellant in 2008. There is no other medical evidence
contemporaneous with the termination of appellant’s benefits which supports that he has any
continuing residuals or disability related to his accepted work injury.
The Board finds that the weight of the medical evidence is represented by Dr. Harper’s
March 12, 2010 report and that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits as the evidence establishes no continuing employmentrelated disability or medical residuals. Because Drs. Dawson, Wang and Silver did not offer any
medical reasoning explaining how appellant’s current back symptoms were related to his
employment injury, their reports are not sufficient to create a conflict with Dr. Harper’s wellreasoned report.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to him to establish that he had disability causally related to his accepted

8

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

9

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

10

J.C., Docket No. 11-1189 (issued January 19, 2012).

7

employment injury.11 To establish a causal relationship between the condition, as well as any
disability claimed and the employment injury, appellant must establish by the weight of the
reliable, probative and substantial evidence that he had an employment-related disability, which
continued after termination of compensation benefits.12
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that he has any continuing residuals of
his work-related lumbar strain on or after May 9, 2010.
Following OWCP’s termination of his compensation and medical benefits, appellant
submitted reports from Dr. Blair dated November 15 and December 8, 2010. Dr. Blair noted
appellant’s complaints of back and right leg pain and provided findings on examination. He
diagnosed lumbar stenosis, lumbar radiculopathy and lumbar spine degenerative disc disease.
Dr. Blair did not, however, offer any opinion regarding the cause of appellant’s back condition or
explanation regarding whether appellant’s back symptoms were causally related to his accepted
February 5, 2002 work injury. Thus, his reports are of limited probative value on the issue of
causal relationship.13 Likewise, Dr. Blankenship’s November 27, 2010 MRI scan report also
failed to provide any opinion on whether appellant’s back symptoms were related to his workrelated injury.
None of the reports submitted by appellant after the termination of benefits included a
rationalized opinion regarding the causal relationship between his current back symptoms and his
accepted work-related conditions. Thus, the Board finds that appellant did not establish that he
had any employment-related residuals or disability after May 9, 2010.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s disability
compensation and medical benefits effective May 9, 2010 and that appellant failed to establish
that he had any continuing disability related to his accepted back condition after May 9, 2010.

11

Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001); George Servetas, 43 ECAB
424, 430 (1992).
12

I.J., 59 ECAB 408 (2008).

13

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

8

ORDER
IT IS HEREBY ORDERED THAT the April 26, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

